MICHAEL HURLEY, CSR
1330 MACKIE DRIVE * RICHARDSON, TX 75081 * 214-226-2547
                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS
                                              August 28,   20158/28/2015 11:25:15 AM
                                                                    CATHY S. LUSK
                                                                        Clerk
Clerk Of The Court
Twelfth Court Of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702


Re: In The Matter Of The Marriage Of Heather Denice Dixon And
    Edsel Amos Dixon
    In The Interest Of Ashley Lynn Dixon, Minor Child
    Cause No. 9544



To The Clerk Of The Court

     I received notice on August 27, 2015 that the court
reporter’s record, for the above styled case, was past due. The
partial record, for the April 24, 2015 hearing, was delivered to
the court of appeals on June 19, 2015. This was the only hearing
that Mr. Roberts requested and/or paid for, where I was the court
reporter.

     I spoke with Ashley, in your office and she inquired if I
was the court reporter on May 8, 2015, June 4, 2015 or June 26,
2015. According to my records, I was not the court reporter on
those dates.

     If you have any questions or if I can be any further
service, please don’t hesitate to call.



                                              Sincerely
                                              Michael Hurley